Citation Nr: 0032161	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder, from May 9, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in March 1997, of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Oakland, 
California (hereinafter RO).

On July 14, 1999, the Board found that a claim of entitlement 
to service connection for tinea cruris of the hands, ankles, 
and feet was not well grounded.  However, since that 
decision, the Veterans Claims Assistance Act of 2000 was 
enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Unlike the version of the law in effect at the time of the 
Board decision, the VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  This new law, however, can only be considered if the 
veteran files an application by November 9, 2002, to have the 
claim readjudicated, as if the denial had not been made.  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application.  


REMAND

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The veteran stated in 
correspondence dated in November 1999, that he had stopped 
receiving weekly treatment from J. S. Bunce, Ph.D., in April 
1998, and had not received further treatment for 
post-traumatic stress disorder since.  On further review of 
the claims folder, however, the Board notes that the 
treatment records from Dr. Bunce from December 1997 to April 
1998, are not of record and documentation on any attempt to 
secure them by VA is also not of record.  As Dr. Bunce was a 
VA contract physician his records qualify as government 
records and fall under the heightened standard for such 
records under the Veterans Claims Assistance Act of 2000.  
Therefore, further development efforts are required until 
such efforts are shown to be "futile."  See Pub. L. No. 
106-475, § 3(a).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him an additionally opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Thereafter, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources, to 
specifically include the treatment 
records from Dr. Bunce from December 1997 
to April 1998.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at 

the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



